Order unanimously modified on the *844law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in awarding plaintiff 50% of the appreciation in the W. Raymond Wright trust account held at Chase Manhattan Bank. The trust was created by a gift to defendant from his father, and the appreciation of the account during the marriage is also separate property because it resulted from the bank’s management of the account and market forces, not from defendant’s efforts (see, Hartog v Hartog, 85 NY2d 36, 46; Brown v Brown, 203 AD2d 912). We therefore modify the order by reducing the amount awarded plaintiff in the ninth ordering paragraph from $86,416 to $49,595.
The trust was
We have examined defendant’s remaining contentions and conclude that they are without merit. (Appeal from Order of Supreme Court, Monroe County, Frazee, J. — Equitable Distribution.)
Present — Denman, P. J., Green, Pine, Balio and Fallon, JJ.